Case 1:17-cr-00024-JMS-MJD Document 141 Filed 06/16/20 Page 1 of 5 PageID #: 1486




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                  Plaintiff,            )
                                                        )
                             v.                         )      No. 1:17-cr-00024-JMS-MJD-01
                                                        )
  JAMES D. VICTERY,                                     )
                                                        )
                                  Defendant.            )

                                   Order Denying First Step Act Motion

         Pending before the Court is Defendant James D. Victery's motion for sentence reduction

  under the First Step Act of 2018, Pub. L. No. 115, 132 Stat. 5194, 5239 (2018). Dkt. 126.

  Mr. Victery asks the Court to reduce his sentence to time served and order that he be released to

  live with his elderly mother in Indianapolis, Indiana. For the reasons stated below, the Court denies

  the motion.

                                               Background

         On December 18, 2017, this Court sentenced Mr. Victery to 48 months of imprisonment in

  the Bureau of Prisons (BOP) for two counts of wire fraud in violation of 18 U.S.C. § 3143, and

  two counts money laundering in violation of 18 U.S.C. § 1957, followed by three (3) years of

  supervised release. Dkt. No. 73. Mr. Victery's sentence will be satisfied on August 5, 2021, via

  Good Conduct Time (GCT). Dkt. 139-1 at 6. Without GCT, his full-term release date would be

  March 9, 2022. Id. at 8.

         Mr. Victery filed a pro se motion for reduction of sentence on March 20, 2020. Dkt. 126.

  The Court appointed counsel. Dkt. 132. On March 31, 2020, appointed counsel filed a

  memorandum in support of Mr. Victery's motion. Dkt. No. 135.
Case 1:17-cr-00024-JMS-MJD Document 141 Filed 06/16/20 Page 2 of 5 PageID #: 1487




           The government responded, dkt. 139. The response indicated that Mr. Victery was released

  to home detention on May 21, 2020, after serving approximately twenty-six (26) months of his

  sentence. Dkt. 139-1 at 10-15. He currently resides with his elderly mother in Indianapolis. Dkt.

  139-3.

           Mr. Victery replied, arguing that, despite his release to home confinement, he is still

  entitled to compassionate release for the same reasons set forth in his motion and memorandum

  because he is still under BOP custody while on home confinement. Dkt. 140.

                                                Discussion

           Mr. Victery seeks relief under § 603(b) of the First Step Act, which is codified at 18 U.S.C.

  § 3582(c)(1)(A)(i). See 132 Stat. at 5239. That section provides:

           The court may not modify a term of imprisonment once it has been imposed except
           that . . . in any case . . . the court, upon motion of the Director of the Bureau of
           Prisons, or upon motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
           on the defendant's behalf or the lapse of 30 days from the receipt of such a request
           by the warden of the defendant's facility, whichever is earlier, may reduce the term
           of imprisonment (and may impose a term of probation or supervised release with
           or without conditions that does not exceed the unserved portion of the original term
           of imprisonment), after considering the factors set forth in [18 U.S.C. §] 3553(a) to
           the extent that they are applicable, if it finds that . . . extraordinary and compelling
           reasons warrant such a reduction.1

           Congress has directed the United States Sentencing Commission ("the Commission") to

  further define "extraordinary and compelling reasons." 28 U.S.C. § 994(t) ("[T]he Commission, in

  promulgating general policy statements regarding the sentencing modification provisions in

  section 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and

  compelling reasons for sentence reduction, including the criteria to be applied and a list of specific


           1
          Until December 21, 2018, only the BOP could bring a motion for sentence reduction under
  § 3582(c)(1)(A). The First Step Act of 2018, which became effective on December 21, 2018,
  amended § 3582(c)(1)(A) to allow defendants to bring such motions directly, after exhausting
  administrative remedies. See 132 Stat. at 5239 (First Step Act § 603(b)).
                                                      2
Case 1:17-cr-00024-JMS-MJD Document 141 Filed 06/16/20 Page 3 of 5 PageID #: 1488




  examples. Rehabilitation of the defendant alone shall not be considered an extraordinary and

  compelling reason."). The relevant policy statement appears at United States Sentencing

  Guidelines Manual §1B1.13. As relevant here, the policy statement provides that a court may

  reduce a sentence if,

         after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they are
         applicable, the court determines that . . . [(1)] extraordinary and compelling reasons
         warrant the reduction . . . ; (2) [t]he defendant is not a danger to the safety of any
         other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) [t]he
         reduction is consistent with this policy statement.

  U.S.S.G. Manual § 1B1.13.

         The application notes to the policy statement identify four possible "extraordinary and

  compelling reasons" justifying a sentence reduction. Id., Application Note 1. Mr. Victery relies on

  the third, which provides that "[t]he death or incapacitation of the caregiver of the defendant's

  minor child or minor children" or "[t]he incapacitation of the defendant's spouse or registered

  partner when the defendant would be the only available caregiver for the spouse or registered

  partner" is an "extraordinary and compelling reason[ ]." Id., Application Note 1.2


         2
            The policy statement actually provides that "[a] reduction under this policy statement may
  be granted only upon motion by the Director of the Bureau of Prisons." U.S.S.G. Manual §1B1.13,
  Application Note 4. This policy statement has not been amended since the passage of the First Step
  Act. Insofar as it states that only the Director of the BOP can bring a motion under § 3582(c)(1)(A),
  it is directly contradicted by the amended statutory text. This discrepancy has led some courts to
  conclude that the Commission does not have a policy position applicable to motions under §
  3582(c)(1)(A)(i) and that they have discretion to determine what constitutes an "extraordinary and
  compelling reason" on a case-by-case basis, looking to the policy statement as helpful, but not
  dispositive. See, e.g., United States v. Perdigao, No. 07-103, 2020 WL 1672322, at *2 (Apr. 2,
  2020) (collecting cases); see also United States v. Haynes, No. 93 CF 1043 (RJD), 2020 WL
  1941478, at *14 (E.D.N.Y. Apr. 22, 2020) (collecting cases). Other courts have held that they must
  follow the policy statement as it stands and, thus, that the Director of the BOP is the ultimate
  arbiter of what counts as "extraordinary and compelling" under the catchall provision. See, e.g.,
  United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at *2–4 (S.D. Ala. Aug. 13, 2019).
  The Court need not resolve that debate, though, because Mr. Victery's motion is due to be denied
  even if the Court assumes that the policy statement is not binding and that is has the discretion to
  determine what constitutes an "extraordinary and compelling reason" for a sentence reduction.


                                                   3
Case 1:17-cr-00024-JMS-MJD Document 141 Filed 06/16/20 Page 4 of 5 PageID #: 1489




         Mr. Victery contends that "extraordinary and compelling reasons" support a sentence

  reduction because he is the only available caregiver for his ailing mother who currently relies on

  charity for basic life necessities such as grocery delivery during the Covid-19 pandemic. Dkt. 135

  at 6–7. He argues that, although the guidelines do not specifically include caring for a parent, "the

  relationship is significantly akin to that contemplated by the guidelines to be similarly included,"

  and other courts have agreed. Id. (citing United States v. Bucci, 409 F.Supp.3d 1, 2 (D. Mass

  2019)). Mr. Victery further argues that he is not a danger to the community and that the § 3553(a)

  factors support a sentence reduction. Id. at 9–11.

         The government concedes that the § 3553(a) factors do not preclude a reduction of

  Mr. Victery's sentence and that Mr. Victery is not a danger to the safety of any other person.

  Dkt. 139 at 4. The parties disagree, however, about whether Mr. Victery has shown "extraordinary

  and compelling reasons" warranting a sentence reduction. The Court concludes that he has not.

          The Court need not determine whether Mr. Victery's argument that he is the only available

  caregiver for his mother qualifies as an "extraordinary and compelling reason" warranting a

  sentence reduction under the policy statement. Mr. Victery was released to home confinement

  while his motion was pending. He now lives with his elderly mother and is therefore able to care

  for her. Thus, even if the Court concluded that caring for a parent could quality as an "extraordinary

  and compelling reason" to reduce Mr. Victery's sentence, his release to home confinement allows

  him to care for his mother now, eliminating or mitigating the potentially "extraordinary and

  compelling reason" warranting a sentence reduction. Accordingly, the Court concludes that

  "extraordinary and compelling reasons" do not warrant a sentence reduction in this case.

         Mr. Victery's motion for sentence reduction, dkt. [126], is denied.




                                                    4
Case 1:17-cr-00024-JMS-MJD Document 141 Filed 06/16/20 Page 5 of 5 PageID #: 1490




         IT IS SO ORDERED.




                  Date: 6/16/2020




  Distribution:

  All Electronically Registered Counsel




                                          5
